Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment was made to correct claim numbering after the examiner’s amendment dated 2/4/2022. Specifically, Claim 5 depended on cancelled Claim 3, below it is amended to depend from Claim 1. 
The application has been amended as follows: 
1.	(Currently amended) A system for generating odor impressions for a user in an extended reality (XR) environment, the system comprising:
	a processor;
a memory storing instructions that, when executed by the processor, cause the processor to perform a scent generating function comprising:
determine spatial characteristics of an odor impression that is to be generated in the XR environment at least in part by determining an odorant component comprising virtual geometry with one or more dimensions in the XR environment;
generate at least one command for generating the odor impression based on the spatial characteristics; and
transmit the at least one command to a controller, wherein the at least one command, when executed by the controller, causes the controller to generate the odor impression for the user in the XR environment. 

2-3.	(Cancelled)

1, wherein the virtual geometry is invisible to the user in the XR environment.

5.	(Currently amended) The system of claim 1, wherein determining spatial characteristics of the odor impression comprises determining the one or more dimensions of the virtual geometry; and
generating the at least one command comprises determining a scent intensity based on the one or more dimensions of the virtual geometry.

6.	(Currently amended) The system of claim [[2]] 1, wherein 
using [[the]] a function associated with the odorant component to determine [[the]] a scalar; and
determining a scent intensity based on the scalar.

7.	(Original) The system of claim 1, wherein: 
determining spatial characteristics of the odor impression comprises determining an indication of scent diffusion direction from a scent generating asset in the XR environment; and
generating the at least one command comprises determining a scent intensity based on the indication of scent diffusion direction. 

8.	(Original) The system of claim 1, wherein:
determining spatial characteristics of the odor impression comprises determining a measure of proximity of the user to a scent-generating asset in the XR environment; and
generating the at least one command comprises determining a scent intensity based on the measure of proximity of the user to the scent-generating asset in the XR environment.

9.	(Original) The system of claim 1, wherein generating the at least one command for generating the odor impression based on the spatial characteristics comprises: 

encoding the scent intensity in the at least one command.

10.	(Original) The system of claim 1, wherein generating the at least one command comprises encoding an identification of at least one scent to be output in the at least one command.

11.	(Original) The system of claim 1, wherein the XR environment comprises an environment of a virtual reality (VR) system, a multimedia system, an entertainment system, a fragrance delivery system, a reactive chemistry system, an advertising system, a medicine delivery system, and/or a skin care system.

12.	(Currently amended) A method for generating odor impressions in an extended reality (XR) environment, the method comprising:
	using a processor to perform a scent generating function comprising:
determining spatial characteristics of an odor impression that is to be generated in the XR environment at least in part by determining an odorant component comprising virtual geometry with one or more dimensions in the XR environment;
generating at least one command for generating the odor impression based on the determined spatial characteristics; and
transmitting the at least one command to a controller, wherein the at least one command, when executed by the controller, causes the controller to generate the odor impression for the user in the XR environment. 

13.	(Cancelled)

14.	(Currently amended) The method of claim 12 [[13]], wherein determining spatial characteristics of the odor impression comprises determining the one or more dimensions of the virtual geometry; and


15.	(Original) The method of claim 12, wherein: 
determining spatial characteristics of the odor impression comprises determining a measure of proximity of the user to a scent-generating asset in the XR environment; and
generating the at least one command comprises determining a scent intensity based on the measure of proximity of the user to the scent-generating asset.	

16.	(Original) The method of claim 12, wherein:
determining spatial characteristics of the odor impression comprises determining an indication of scent diffusion direction from a scent generating asset in the XR environment; and
generating the at least one command comprises determining a scent intensity based on the indication of scent diffusion direction. 

17.	(Currently amended) A system for generating odor impressions, the system comprising;
a memory storing instructions;
a processor;
a plurality of scent generators comprising respective scented mediums; and
	a controller coupled to the plurality of scent generators;
	wherein: 
the instructions, when executed by the processor, cause the processor to perform a scent generating function comprising:
generate at least one command for generating an odor impression of a scent at least in part by determining an odorant component comprising virtual geometry with one or more dimensions in an XR environment; and
transmit the at least one command to the controller; and
		the controller is configured to:
control one or more of the plurality of scent generators according to the at least one command to generate the odor impression of the scent.



19.	(Original) The system of claim 18, wherein generating the at least one command comprises encoding a duration for each of the one or more scent intensities in the at least one command.

20.	(Original) The system of claim 17, wherein generating the at least one command comprises encoding an identification of the scent in the at least one command.

21.	(Original) The system of claim 17, wherein controlling the one or more of the plurality of scent generators to generate the odor impression comprises:
	generating one or more control signals for the one or more scent generators according to the at least one command; and
	inputting the one or more control signals to the one or more scent generators.

22.	(Original) The system of claim 17, wherein the one or more scent generators comprise at least two scent generators.

23.	(Original) The system of claim 17, wherein the controller comprises a driver element configured to translate the at least one command into one or more electrical signals to control the one or more scent generators.

24.	(Original) The system of claim 17, wherein the plurality of scent generators comprise a plurality of aerosol generators.

25.	(Original) The system of claim 17, wherein the controller is configured to:
	store instructions for generating the scent; and
	control the one or more scent generators to generate the odor impression of the scent by executing the instructions for generating the scent.



27.	(New)	The system of claim 1, wherein the virtual geometry comprises a plurality of particles.

28.	(New)	The method of claim 12, wherein the virtual geometry comprises spherical geometry, box geometry, and/or cone geometry. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.